FOR PUBLICATION

     UNITED STATES COURT OF APPEALS
          FOR THE NINTH CIRCUIT

 SABRINA LAGUNA, an individual;                    No. 12-55479
 CARLOS ACEVEDO, an individual;
 TERESA SALAS, an individual; ROES                   D.C. No.
 3–50, on behalf of themselves and in             3:09-cv-02131-
 a representative capacity for all                   JM-BGS
 others similarly situated,
                   Plaintiffs-Appellees,
                                                      ORDER
 AMRIT SINGH,
                     Objector-Appellant,

                     v.

 COVERALL NORTH AMERICA, INC., a
 Delaware corporation;
 ALLIED CAPITAL CORPORATION, a
 Maryland corporation; ARES
 CAPITAL CORPORATION, a Maryland
 corporation; CNA HOLDING
 CORPORATION, a Delaware
 corporation; TED ELLIOTT, an
 individual; DOES, 5–50, inclusive,
               Defendants-Appellees.

                      Filed August 8, 2014

Before: Ronald M. Gould and Jay S. Bybee, Circuit Judges,
          and Edward M. Chen, District Judge.*

 *
  The Honorable Edward M. Chen, District Judge for the U.S. District
Court for the Northern District of California, sitting by designation.
2      LAGUNA V. COVERALL NORTH AMERICA, INC.

                          ORDER

     One or more members of this court has interest in calling
for sua sponte en banc review of the three-judge panel
opinion in this case, filed on June 3, 2014. Plaintiffs-
Appellees and Defendants-Appellees are each ordered to file
a response to the Petition for Rehearing En Banc that was
filed and subsequently withdrawn by Objector-Appellant
Singh. The responses should set forth their positions on
whether the case should be reheard en banc, and include
whether the settlement agreement makes this case moot and
whether the prior panel opinion should be vacated. The
responses of the parties shall be filed within 21 days of the
filing of this order. Fifty copies should be filed. After both
such responses are received by the court, any member of this
court will have 7 days in which to make a sua sponte en banc
call.

    Any person or entity wishing to file a brief as an amicus
curiae in response to this order is granted leave to do so
pursuant to Fed. R. App. P. 29(a).

    Plaintiffs-Appellees, Defendants-Appellees, and
Objector-Appellant are further ordered to file with this court
a copy of the settlement agreement referenced in Objector-
Appellant’s Notice of Withdrawal of Petition for Rehearing
En Banc, Waiver of Right to Seek Further Review, and
Stipulation Regarding Finality of Court’s Ruling. To the
extent, if any, that the written settlement agreement does not
reflect the full understanding of the settling parties, the
parties shall separately set forth any additional terms or
understandings that are not reflected in the written agreement.
The settlement agreement and any additional statement may
be filed under seal if confidential. The settlement agreement
       LAGUNA V. COVERALL NORTH AMERICA, INC.             3

and any additional statement shall be filed at or before the
time that Plaintiffs-Appellees and Defendants-Appellees file
their responses.

  The Joint Request for Expedited Issuance of Mandate is
DENIED.